                                                                                       Case 3:20-cv-07978-WHO Document 191 Filed 12/17/20 Page 1 of 2



                                                                                   1
                                                                                   2
                                                                                   3
                                                                                   4
                                                                                   5
                                                                                   6
                                                                                   7
                                                                                   8
                                                                                   9
                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                  10
                                                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                                                                  11
                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                  12   THE CENTER FOR MEDICAL                        Case No. 3:20-cv-07978-WHO
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                       PROGRESS, a California corporation, and
                                             LOS ANGELES, CA 90025




                                                                                  13   DAVID DALEIDEN, an individual,
                                                                                                                                     [PROPOSED] ORDER GRANTING
                                                                                  14                         Plaintiffs,             JOINT STIPULATION RE BRIEFING
                                                                                                                                     SCHEDULE AND STAY OF
                                                                                  15          v.                                     DISCOVERY
                                                                                  16   XAVIER BECERRA, in his official
                                                                                       capacity as Attorney General of California;   Current Hearing Date: January 20, 2021
                                                                                  17   PLANNED PARENTHOOD                            Proposed Hearing Date: February 24, 2021
                                                                                       FEDERATION OF AMERICA, a New                  Time: 2:00 PM
                                                                                  18   York corporation; PLANNED                     Courtroom: 2, 17th Floor
                                                                                       PARENTHOOD AFFILIATES OF
                                                                                  19   CALIFORNIA, a California corporation;
                                                                                       NATIONAL ABORTION FEDERATION,                 Judge: Hon. William H. Orrick
                                                                                  20   a Missouri corporation; STEMEXPRESS, a
                                                                                       California LLC; KAMALA HARRIS, an
                                                                                  21   individual; JILL HABIG, an individual;
                                                                                       BETH PARKER, an individual; BRIAN
                                                                                  22   CARDWELL, an individual; REYE DIAZ,
                                                                                       an individual; and DOES 1 through 10
                                                                                  23   inclusive,
                                                                                  24                         Defendants.
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28

                                                                                              [PROPOSED] ORDER ON JOINT STIPULATION RE BRIEFING SCHEDULE
                                                                                                                AND STAY OF DISCOVERY
                                                                                       Case 3:20-cv-07978-WHO Document 191 Filed 12/17/20 Page 2 of 2



                                                                                   1          The Court has read and considered the Joint Stipulation Re Briefing Schedule and Stay of

                                                                                   2   Discovery. Good cause appearing, the Court hereby modifies the current hearing dates for

                                                                                   3   Defendants’ motions to dismiss and motion to stay, with the new dates being as follows:

                                                                                   4              •   All Defendants’ motions to dismiss and stay (ECF Nos. 72, 77, 79, 87, 88, 105,

                                                                                   5                  and 171) will be heard on February 24, 2021;

                                                                                   6              •   Plaintiffs’ oppositions to Defendants’ motions to dismiss and motion to stay are

                                                                                   7                  due on January 27, 2021;

                                                                                   8              •   Defendants’ responses to Plaintiffs’ oppositions are due on February 10, 2021.

                                                                                   9              •   All discovery including third party discovery is stayed pending resolution of

                                                                                  10                  Defendants’ motions to dismiss and motion to stay (ECF Nos. 72, 77, 79, 87, 88,
                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                  11                  105 and 171).
Spertus, Landes & Umhofer, LLP
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                  12   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                             LOS ANGELES, CA 90025




                                                                                  13
                                                                                  14   Dated:December 17, 2020                      By:
                                                                                                                                               Hon. William H. Orrick
                                                                                  15                                                           United States District Judge
                                                                                  16
                                                                                  17
                                                                                  18
                                                                                  19
                                                                                  20
                                                                                  21
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28                                                      1.

                                                                                                [PROPOSED] ORDER ON JOINT STIPULATION RE BRIEFING SCHEDULE
                                                                                                                  AND STAY OF DISCOVERY
